                                IN THE UNITED STATES DISTRICT COURT

                                 FOR THE EASTERN DISTRICT OF TEXAS

                                                   LUFKIN DIVISION

CHARLES W. EDEN                                                 §

VS.                                                             §                     CIVIL ACTION NO. 9:18cv207

DOCTOR GEDDIS, ET AL.                                           §

                                 ORDER ADOPTING THE MAGISTRATE
                               JUDGE’S REPORT AND RECOMMENDATION

          Plaintiff Charles W. Eden, an inmate at the Polunsky Unit, proceeding pro se, brought the
above-styled lawsuit pursuant to 42 U.S.C. § 1983 against Doctor Geddis, P.A. Rielley, and L.

Montgomery.1

          The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, for consideration pursuant to applicable laws and orders of this court. The Magistrate Judge

recommends this action be dismissed pursuant to 28 U.S.C. § 1915(e).

          The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                                         ORDER

          Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A final judgment will be entered in this case

in accordance with the Magistrate Judge’s recommendations.
                       So ORDERED and SIGNED April 25, 2019.




                                                                              ____________________________
                                                                               Ron Clark, Senior District Judge


          1
               Plaintiff filed this action on a form used for filing a petition for writ of habeas corpus. However, plaintiff does
not challenge the fact or duration of confinement. Accordingly, the action is properly construed as a civil rights complaint.
